DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2 and 19 are objected to because of the following informalities: 
Claim 2 recites “5 times or less an absolute value of the first threshold voltage” in lines 3-4 which missing the word “than” for reciting a comparison between two values.  Appropriate correction is required.
Claim 19 recites “according to claim 19” in line 1 as being in improper dependent form.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SATOH (Pub. No.: US 2020/0098903 A1).
Regarding claim 15, SATOH discloses an integrated circuit in Figs. 3-6 and 11A-11D, comprising: a semiconductor device (device 200) including: a semiconductor layer (layers 41/42/43/44/45/52) having first and second surfaces (top surface at the first main surface side and bottom surface at the second main surface side), a first electrode (electrode 50) and a first gate electrode (one of gate electrode 48) arranged along the first surface, and a second electrode (electrode 51) and a second gate electrode (one of gate electrode 54) arranged along the second surface (see [0089-0095]), wherein the semiconductor layer includes: a first semiconductor region of a first conductivity type (n base 41), a second semiconductor region of a second conductivity type (P base 42) provided between the first semiconductor region and the first surface and facing the first gate electrode, a third semiconductor region of the first conductivity type (n emitter 43) provided between the second semiconductor region and the first surface and contacting the first electrode (see Fig. 5 and [0094-0096]), a fourth semiconductor region of the second conductivity type (p collector 44) provided between the first semiconductor region and the second surface, facing the second gate electrode, and contacting the second electrode, and a fifth semiconductor region of the first conductivity type (n collector 52) provided between the fourth semiconductor region and the second surface and contacting the second electrode (see Fig. 5 and [0094-0095]); and a control circuit (drive control circuit 300) configured to apply a first turn-on voltage (Vg1) to the first gate electrode and a second turn-on voltage (Vg2) having a different absolute value from the first turn-on voltage to the second gate electrode (claim fails to further define any value/condition of the first turn-on voltage and the second turn-on voltage, therefore the limitation “first turn-on voltage” and “second turn-on voltage” being considered as any voltage value) (drive control circuit 300 can provide the function to supply any voltage to G1 and G2 as Vg1 and Vg2, for example in operation mode 2 of Fig. 2, Vg1 = + with positive voltage exceeding the threshold voltage of gate electrode G1 while Vg2 = 0 with no positive voltage exceeding threshold voltage of gate G2. Therefore, a positive voltage of Vg1 can be selected to applied to G1 that exceeding the threshold voltage of gate electrode G1 and a positive voltage of Vg2 that is lower than the voltage of Vg1 can be applied to G2 that is not exceeding the threshold voltage of gate G2 for satisfying operation mode 2) (see Figs. 2. 6 and [0061-0075]) (also Figures 11B-11C shows the differences of absolute values of Vg1 and Vg2 can be 15 with Vg1 = 15 and Vg2=0 or Vg1=0 and Vg2=-153).
Regarding claim 16, SATOH discloses the integrated circuit according to claim 15, wherein the absolute value of the second turn-on voltage (Vg2) is smaller than the absolute value of the first turn-on voltage (Vg1) (see operation mode in Fig. 11B, absolute value of 0 compare to absolute value of 15).
Regarding claim 17, SATOH discloses the integrated circuit according to claim 16, wherein the absolute value of the second turn-on voltage (Vg2) is larger than the absolute value of the first turn-on voltage (Vg1) (see operation mode in Fig. 11C, absolute value of -15 compare to absolute value of 0).
Regarding claim 18, SATOH discloses the integrated circuit according to claim 15, wherein the control circuit is further configured to apply the first turn-on voltage before applying the second turn- on voltage (drive control circuit can modify or control the phase of the period/time for applying voltage Vg1 and Vg2) (see Figs. 28 and 29 and [0195-202]).
Regarding claim 19, SATOH discloses the integrated circuit according to claim 19, wherein the second turn-on voltage is applied when the application of the first turn-of voltage is stopped (drive control circuit can modify or control the phase of the period/time for applying voltage Vg1 and Vg2) (see Figs. 28 and 29 and [0195-202]).

      Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the semiconductor device further includes: a first gate insulating layer between the first gate electrode and each of the first, second, and third semiconductor regions, and a second gate insulating layer between the second gate electrode and each of the fourth and fifth semiconductor regions, and a thickness of the first gate insulating layer is different from a thickness of the second gate insulating layer as recited in claim 20. 
Claims 1-14 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: a first transistor including the first gate electrode and a second transistor including the second gate electrode have first and second threshold voltages that are different and both positive or negative as recited in claim 1. Claims 2-14 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818